Citation Nr: 1534526	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  09-32 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a thoracolumbar back disability.  

(Pursuant to BVA Directive 8430 (May 17, 1999), a separate decision will be issued to address other claims in appellate status.)


REPRESENTATION

Veteran represented by:	Joseph A. Whitcomb, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to November 1977.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has broadened and recharacterized the claim for a low back disability as one for a thoracolumbar back disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the lay and medical evidence of record.  See August 2014 Veteran statement (arguing that the T-12 spinal segment is his mid-back and not lower back, and that his compression fracture at the T-12 happened during his assault in Korea); June 2014 VA examination (diagnosing compression fracture T-12).  

In December 2012 and in March 2015, the Board remanded the claim for evidentiary development.  The claim was denied in a supplemental statement of the case, and the case is again before the Board for further appellate proceedings.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, to include a transcript of the October 2012 Board hearing presided over by the undersigned Veterans Law Judge. 





FINDING OF FACT

The Veteran's current thoracolumbar back disability is not etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for a thoracolumbar back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In March 2015, the Board remanded the claim and directed the AOJ to obtain the Veteran's Social Security Administration (SSA) records pertaining to a claim for disability benefits.  The Veteran reported that he has not submitted any claim for disability benefits from the SSA, and the AOJ's investigation revealed that records pertaining to SSA disability benefits that were previously associated with the claims file referred to a different Veteran and therefore were not relevant to this case.  See March 2015 VA Memorandum.  Because records pertaining to a claim for disability benefits from the SSA do not exist, and given that no additional evidence pertinent to the claim for the thoracolumbar back disability has been associated with the claims file since the AOJ's last supplemental statement of the case, no further action, to include issuance of a supplemental statement of the case, was required by the AOJ.  See 38 C.F.R. §§ 19.31, 19.37.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   



Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2014).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided pre-adjudication VCAA notice by letter in October 2009.  In this letter, the Veteran was notified as to what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined.  

The Board notes that because the Veteran himself reported that there are no outstanding relevant records pertaining to any claim for disability benefits from the SSA, as discussed above, the Veteran has actual notice of the unavailability of such records, and remanding the claim to provide the Veteran with notice as to the unavailability of such records pursuant to 38 C.F.R. § 3.159(e) is not necessary.  Thus, VA has fulfilled its duty to notify.  



Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  

Further, during the appeal period the Veteran was afforded VA examinations in November 2009 (and an addendum opinion followed in February 2010) and in June 2014.  The examiners each conducted an examination and together provide sufficient information such that the Board can render an informed decision.  The Board finds that the examinations together and in conjunction with the other evidence of record are adequate for purposes of determining service connection. 

The Board acknowledges that private treatment records from the Veteran's reported chiropractors are outstanding.  See e.g., October 2012 Board hearing transcript at p. 24-25.  VA has made attempts to obtain these records, but they are unavailable because these chiropractors are deceased or their practices have closed, and the Veteran has actual notice as to the unavailability of these records.  See April 2013, February 2014, and May 2014 letters from prior attorney.  Thus, no further action is required from VA regarding obtaining these private chiropractic treatment records, and remand to provide the Veteran notice as to the unavailability of these records pursuant to 38 C.F.R. § 3.159(e) is not necessary.  Thus, VA has fulfilled its duty to assist. 

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes that during the appeal period, the Veteran has been assessed with nondisplaced L1 transverse process fracture.  See June 2014 VA examination (Veteran reported that he was assessed with an L1 fracture at Poudre Hospital after a post-service fall onto a lawnmower); September 2012 Poudre Valley Hospital records and September 2012 VA treatment records (Veteran reported falling and landing on a lawn mower and that he was diagnosed with L1 fracture).  The medical evidence and lay reports show that the L1 fracture was incurred as result of the 2012 fall onto a lawnmower, and there is no lay argument or indication in the record that the L1 fracture is etiologically related to service.  Accordingly, service connection is not warranted for the L1 fracture.  38 C.F.R. § 3.303.  

During the appeal period, the Veteran has been diagnosed with degenerative disc disease of the lumbar spine and compression fracture T-12 on VA examination in June 2014.  Also, on VA examination in November 2009, the Veteran was diagnosed with lumbar strain.  The Veteran contends that his current thoracolumbar back disability is related to service due to heavy lifting in service and due to an in-service personal assault.  See e.g., August 2009 claim; October 2012 Board hearing transcript at p. 7, 20-22 (Veteran reported loading 200-plus pound rounds in service and lifting spare tires; he also reported an in-service personal assault in which his assailants kicked him in the back); June 2014 VA examination (reporting that in service he was assaulted, and that during this assault, he fell backwards and landed on the middle back on the edge of a locker); August 2014 Veteran statement (arguing that his T-12 fracture was caused by his in-service assault).  The Veteran's DD-214 shows that he served as a transportation operator, which supports the Veteran's contention that he performed heavy lifting in service.  Also, VA has conceded that an in-service personal assault happened.  See July 2014 rating decision.  The service treatment records show that the Veteran was treated for blows to the back in a fight in October 1974, at which time there was tenderness of the back and an impression of contusions.  The service treatment records also show that on several occasions, the Veteran complained of thoracolumbar back symptoms, to include as due to lifting of tires, and that the Veteran was diagnosed and treated for back strain.  The Board also notes that the Veteran reported on the August 1977 Report of Medical History on separation from service that he has or has had recurrent back pain.  For these reasons, a present thoracolumbar back disability and in-service incurrence of a disease or injury have been shown.  

However, the preponderance of the evidence is against a finding that the Veteran's current thoracolumbar back disability is related to service.  The Veteran is certainly competent to report his symptoms and observations, to include continuing back symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board considers the determination as to the etiology of the Veteran's current thoracolumbar back disability to be beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay opinions as to the cause of his current thoracolumbar back disability are also not competent evidence, although the Veteran's competent observations may be useful to an expert in determining the etiology of the current thoracolumbar back disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise or training, the Veteran's lay opinions that his current thoracolumbar back disability is related to his in-service lumbar strain, in-service heavy lifting, and in-service personal assault are of no probative value.  

The Board acknowledges that a May 2007 VA bone scan showed mildly increased foci of tracer activity of the lumbar spine, which was assessed as "likely degenerative joint disease."  However, during the current appeal period, the medical evidence, to include radiographic studies, definitively does not show degenerative joint disease.  See e.g., June 2014 VA examination (stating that there is no arthritis).  Therefore, the Board concludes that the Veteran does not have thoracolumbar spine arthritis, and the Veteran's current thoracolumbar back disabilities are not entitled to the presumption of service connection.  See generally 38 C.F.R. § 3.303(b), 3.307, 3.309(a).  

The Board acknowledges that later in course of the appeal period, the Veteran has reported that he had continuing problems with his back since service and that he saw chiropractors for years starting right after separation from service.  See e.g., February 2011 Form 9 (reporting that he continued to have problems after separation and went for massage and chiropractic care, and he learned to use hot packs an ice packs to deal with the pain); January 2013 Veteran statement; February 2014 Form 21-4142 (Veteran reported he saw chiropractor N. A. from March 1978 to July 1979 numerous times for treatment of his back); February 2014 and August 2014 Veteran statements.  Significantly, however, on VA examination in November 2009, the Veteran reported to the VA examiner that he had back pain in service and that he remembers no problems with his back at the time of separation.  The Veteran also reported to the November 2009 VA examiner that beginning about six years ago, he had onset of left-sided low back pain, which would just occur, and that the left-sided low back pain has been present for several years and is constant.  The Veteran made no mention to the November 2009 VA examiner of continuing back symptoms since service or chiropractic treatment after separation from service.  

Also, significantly, the Veteran has reported that after he separated from service, he was treated by chiropractors for the first time in the mid-1980's when he saw a chiropractor in Colorado Springs, Colorado, and he [the chiropractor] treated him for a long time.  See October 2012 Board hearing transcript at p. 22.  The Veteran reported that he began seeing chiropractors in the mid-1980's because he had a neck injury after a car accident.  Id. at p. 23.  The Veteran reported that she [the chiropractor] asked him about his back and the Veteran reported to her that he had a few problems with his back in service, and that he tried to take care of himself and didn't really like going to doctors.  Id at p. 23.  The Veteran also reported that he self-treated his back problems prior to seeing a chiropractor, and that his wife would massage his back during the period right after service until the 1980's, and that he took on jobs that did not require lifting.  Id. at 23-24; see also June 2014 VA examination  (Veteran reported that after service he sold real estate for years, and that he began working in construction, building decks for 15 years, and he recalls ongoing back problems and treatment by chiropractors).  

On review, the Veteran's reports as to onset of his thoracolumbar back symptoms and as to when he began chiropractic treatment for the back have been inconsistent.  Thus, the Board finds that the Veteran is an unreliable historian and that his contentions as to continuing symptoms of the thoracolumbar back since service and as to chiropractic treatment of the thoracolumbar back since separation from service are not credible and are therefore of no probative value.     

On the other hand, the June 2014 VA medical opinion is of significant probative value, except as specifically discussed below, as the VA examiner has the requisite medical expertise to render determinations as to the nature and etiology of a thoracolumbar back disability.  Also, the examiner based his opinion on examination of the Veteran, on review of the claims file, and on the Veteran's history and lay statements, and the examiner supported his opinion with adequate rationale. 

The June 2014 VA examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine and compression fracture of the T-12 vertebra.  The examiner stated that x-ray reports of the thoracolumbar spine show a compression fracture at T-12 vertebra, and that the first x-ray that shows this finding was done on October 25, 2005, but that there is no indication of the age of this fracture.  The examiner stated that although fracture may have occurred at the time of the assault, there is no objective evidence that can directly relate this fracture to service.  The Board finds that the examiner's specific statement that a fracture "may have occurred at the time of the assault" is of no probative value, given his next statement that there is no objective evidence to relate the Veteran's current fracture to service, and because the use of terms like "may have" and "possibly" is too indefinite and speculative to be probative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  

The Board acknowledges the Veteran's argument that his diagnosis of lumbar strain during the current appeal period is related to his lumbar strain in service, because they are the same diagnosis.  See November 2009 VA examination; October 2012 Boar hearing transcript at p. 25.  The June 2014 VA examiner also acknowledged that the Veteran was diagnosed with a thoracolumbar strain in service and that the Veteran reports that his back problems began after his October 1974 in-service assault.  The June 2014 VA examiner also acknowledged the Veteran's recurrent back complaints and ongoing problem of in-service lumbar strains over the course of the subsequent years in service, to include as due to lifting or other physical activities.  However, the June 2014 VA examiner noted that the Veteran reports that his work in construction caused problems with his back and that he sought treatment with various chiropractors and that there are no records for the time periods from the time of separation from service to the early 2000's.  The examiner stated that although there is clear documentation of lumbar spine complaints while in service, there are no medical records that can show a continued and ongoing complaint or concern of back pain from the time of separation until the early 2000's.  The examiner opined that there is no nexus that can connect these two periods of time.

On review, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current thoracolumbar back disability is related to service. There is no competent and credible evidence to show that the Veteran's current thoracolumbar disability is etiologically related to service.  The medical opinion of record was completed by a competent medical professional and has not been competently and credibly contradicted by the other evidence of record.  Further, it is noted that the record shows no complaints or treatment regarding the thoracolumbar back until years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Given this medical evidence, and given that there is no competent and credible evidence of continuing symptoms of the thoraolumbar back since service, the Board finds that the Veteran's in-service thoracolumbar back disability was acute and transient and resolved.  Therefore, a causal relationship between the present disability and the disease or injury incurred or aggravated during service is not shown, and service connection for a thoracolumbar back disability is not warranted.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board also acknowledges that the Veteran argues that he was exposed to various toxic chemicals in service that allegedly aggravated the healing of his low back.  See August 2011 Veteran statement.  As discussed above, the Veteran is not competent to determine the cause and etiology of his thoracolumbar back disability.  Indeed, there is no medical evidence in service or post-service and no submitted medical literature of record to indicate that the Veteran's in-service thoracolumbar back disability's healing process was affected by exposure to toxic chemicals.  It is noted that the Veteran submitted this argument in conjunction with claims for service connection for "bladder cancer, intestinal cancer, kidney stones, eye problems nerve issues, ischemic heart disease, and breathing issues due to toxic chemical from Fort McClellan and Fort Ord."  See August 2011 Veteran statement.  The Board "is not obligated to consider 'all possible' substantive theories of recovery" and "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory."  Robinson v. Peake, 557 F.3d 1355, 1361 (2009).  Nevertheless, the Board notes that the competent and credible medical evidence of record shows that the Veteran's current thoracolumbar back disability is not related to service.

For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a thoracolumbar back disability.  Therefore, the benefit of the doubt provision does not apply, and the claim on appeal must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a thoracolumbar back disability is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


